MEMORANDUM **
Bernardo Ocampo Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Ocampo Hernandez’s motion to reopen because he failed to demonstrate the evidence he submitted was previously unavailable. See 8 C.F.R. §§ 1003.2(a) and (c)(1); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005).
To the extent Ocampo Hernandez raises an ineffective assistance of counsel claim, we lack jurisdiction to consider it because he failed to raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.